     Case 1:21-cr-00321 Document 34 Filed on 09/09/21 in TXSD Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                             BROWNSVILLE DIVISION

UNITED STATES OF AMERICA                       §

V.                                             §      CR. NO. B-21-321

SANTOS DE LEON-CARDENAS                        §

                                 NOTICE OF APPEAL

      On this the 9" day of September, 2021, notice is hereby given that SANTOS DE

LEON-CARDENAS, defendant named above, hereby appeals to the United States Court

of Appeals for the Fifth Circuit from the judgment of conviction and sentence imposed on

September 9, 2021.

                                               Respectfully submitted,

                                               MARJORIE A. MEYERS
                                               Federal Public Defender
                                               Southern District of Texas
                                               Texas State Bar No. 14003750
                                               Southern Distnct of Texas No-3233


                                        By:    /5/ Art øVasquez
                                               ARTLIRO VASQUEZ
                                               Assistant Federal Public Defender
                                               Attorney in Charge
                                               Texas State Bar No. 24028187
                                               Southern District of Texas No. 38909
                                               600 E. Harrison Street, #102
                                               Brownsville, Texas 78520
                                               Telephone: (956) 548-2573
                                               Fax: (956) 548-2674
     Case 1:21-cr-00321 Document 34 Filed on 09/09/21 in TXSD Page 2 of 2




                            CERTIFICATE OF SERVICE

       I hereby certify that on September 9, 2021, a copy of the foregoing Notice of

Appeal of the defendant SANTOS DE LEON-CARDENAS was served by Notification of

Electronic Filing.



                                             Is! Arturo Vasquez
                                             ARTURO VASQUEZ
                                             Assistant Federal Public Defender
